Citation Nr: 9905559	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from December 1948 to August 
1952, as well as numerous periods of active duty for training 
(ACDUTRA) from 1955 to 1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDING OF FACT

Bilateral hearing loss has not been shown by competent 
medical evidence to be causally or etiologically related to 
service.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes initially that in December 1997, the veteran 
withdrew his request for a personal hearing before the RO.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may be granted 
disability or death from a disease or injury incurred during 
a period of active for training, or for injury incurred 
during inactive duty training. 38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  
Regulations further provide that service connection shall be 
granted for any disability that is proximately due to, the 
result of, or for the degree of aggravation caused by a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran's claim for service connection for bilateral 
hearing loss does not meet all three of the requirements for 
a well-grounded claim, and hence must be denied. The veteran 
maintains, through his representative, that hearing loss was 
incurred in service as a result of exposure to loud noise as 
a tank commander.  In his Application for Compensation and 
Pension, the veteran contends that his disability occurred 
"during active duty service, also during ACDUTRA 1948-
1952."  As noted above, the veteran had active service from 
December 1948 to August 1952, followed by several periods of 
ACDUTRA.  In his Substantive Appeal, he indicates that the 
disability occurred during active duty, and states that "a 
hearing test was not part of my 1952 discharge physical."  

The veteran's August 1952 separation examination from his 
period of active duty did indicate that no audiometric 
examination was conducted.  The Board notes, however, that 
the report indicates that a spoken-word hearing test was 
conducted, and the results show 15/15 hearing in both ears.  
The available service medical records from this period show 
no complaints of or treatment for hearing loss.  

Following separation from active duty, the veteran had 
several periods of ACDUTRA, from August 1955 to May 1982.  
During this period, he served on ACDUTRA from August 8th to 
August 22nd, 1959.  Following this period of service, an 
audiometric examination report dated in March 1960 indicated 
the presence of left ear hearing loss sufficient to meet the 
definition of a disability under 38 C.F.R. § 3.385 (1998).  
The veteran's next period of ACDUTRA was from May 5th to May 
17th, 1960.  Audiometric examinations conducted in November 
1968, February 1973, February 1977, and August 1980 also 
showed a left ear hearing disability as defined by 38 C.F.R. 
§ 3.385.  However, none of these records indicate the 
incurrence or aggravation of hearing loss in service.  

Private treatment records from April 1997 noted mild to 
moderately severe sensorineural hearing loss in the right 
ear, and moderately severe to profound mixed hearing loss in 
the left ear.  A September 1997 VA examination report 
similarly reported mild to moderate sensorineural hearing 
loss at 2000 to 8000 Hertz in the right ear, and moderate to 
severe sensorineural hearing loss in the left ear.  Neither 
the private physician nor the VA examiner opined that the 
veteran's hearing loss was related to service.

While the veteran currently suffers from bilateral hearing 
loss, there is no competent evidence that this disorder was 
incurred in or aggravated by service.  The service medical 
records from his period of active duty indicate no complaints 
or treatment in service, and normal hearing, albeit using the 
notoriously inaccurate spoken-hearing test, at separation.  
The first indication of left ear hearing loss was not until 
March 1960, when the veteran was neither on active duty nor 
on ACDUTRA.  The first indication of right ear hearing loss 
was not until April 1997, many years after separation.  In 
addition to the lack of competent evidence of service 
incurrence or aggravation, there is no competent evidence of 
a nexus or link between the veteran's currently diagnosed 
bilateral hearing loss and service.

The only evidence presented by the veteran concerning these 
issues consists of his own statements.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as an opinion that hearing 
loss was incurred in or aggravated by service, or that 
current hearing loss is related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because of the lack of 
competent evidence of service incurrence or aggravation, and 
of a relationship between currently diagnosed bilateral 
sensorineural hearing loss and service, the claim for service 
connection for bilateral hearing loss is not well grounded 
and is thus denied.


ORDER

Entitlement to service connection for bilateral hearing loss.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 Department of Veterans Affairs

